Case 8:18-cv-01215-JSM-AAS Document 10 Filed 10/12/18 Page 1 of 2 PageID 37



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 JENNIFER SYLVESTER,

          Plaintiff,

 vs.
                                                          CASE NO. 8:18-cv-1215-T-30AAS
 CRS BUILDING CORPORATION, a
 Florida Profit Corporation, and CRAIG SAS,
 individually,

          Defendant.
                                                      /

                        JOINT REPORT REGARDING SETTLEMENT

         The parties, by and through their undersigned counsel and pursuant to this Court’s

Scheduling Order (DE #6), hereby jointly file their Report Regarding Settlement in this matter.

The parties advise the court that they:

   X             Have tentatively settled the case.

                 Have not settled the case but wish to continue settlement discussions for an

                 additional ______ days.

                 Wish to engage in formal mediation conference. The parties have agreed to

                 conduct mediation with                              on or before

                                                .

                 Have exhausted all settlement efforts and will file immediately a Case

                 Management Report.

Dated: October 12, 2018




PD.24615015.1
Case 8:18-cv-01215-JSM-AAS Document 10 Filed 10/12/18 Page 2 of 2 PageID 38




 Respectfully submitted,



 s/ C. Ryan Morgan                                 s/ Dennis M. McClelland
 C. Ryan Morgan, Esq.                              Dennis M. McClelland, Esq.
  Florida Bar No. 0015527                           Florida Bar No. 0091758
  RMorgan@forthepeople.com                          dennis.mcclelland@phelps.com
 Morgan & Morgan, P.A.                             Phelps Dunbar LLP
 20 N. Orange Avenue                               100 South Ashley Drive, Suite 1900
 Suite 1600                                        Tampa, Florida 33602-5311
 Orlando, Florida 32801                            Telephone: (813) 472-7550
 Telephone: (407) 420-1414                         Facsimile: (813) 472-7570
 Facsimile: (407) 245-3401
                                                   Attorneys for Defendants CRS Building
 Attorneys for Plaintiff                           Corporation and Craig Sas



                                 CERTIFICATE OF SERVICE

         I hereby certify that on October 12, 2018, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF system.



                                              s/ Dennis M. McClelland
                                              Attorney




                                                -2-
PD.24615015.1
